DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B / Species I / Species β / Species ii / Species b in the reply filed on 24 March 2022 is acknowledged.
Claims 3, 6, 25-26, and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 March 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 9-11, 13-19, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2019/0197949)
Regarding claim 1:
Kim discloses:
Display circuitry, comprising: 
a first row of display pixels formed in an active area (shown in Fig. 23); 
a second row of display pixels formed in the active area (shown in Fig. 23); 
an inactive region within the active area (the cutout shown in Fig. 23 between AA1 and AA2); and 
a display driver circuit configured to output a control signal onto a first row control line coupled to the first row of display pixels and to output the control signal onto a second row control line coupled to the second row of display pixels, wherein the first and second row control lines are merged into a segment that is routed by the inactive region (shown in Fig. 23, where, e.g., the first row control line is E1i and the second row control line is E1i+1; they merge in control line CNL1k as per the figure; and both lines are fed by ESTk as seen in the figure).
Regarding claim 2:
Kim discloses:
wherein the inactive region comprises a hole (it is an “opening” as per paragraph 19: it can be a hole surrounded on all sides, if that what is meant, as per, e.g., Fig. 31).
Regarding claim 5:
Kim discloses:
wherein the merged segment is routed around the border of the hole (as per Fig. 31).
Regarding claim 7:
wherein the display driver circuit is further configured to simultaneously output the control signal onto the first and second row control lines (follows from Fig. 23, as they are both from the same driver, but also shown in line Ei/Ei+1 of Fig. 15).
Regarding claim 9:
Kim discloses:
wherein the merged segment is coupled between a first node and a second node, wherein the first node is connected to the first and second row control lines, and wherein merged segment splits into at least first and second additional row control lines at the second node (as shown in Fig. 27).
Regarding claim 10:
Kim discloses:
an additional display driver circuit configured to output an additional control signal onto a third row control line coupled to the first row of display pixels and to output the additional control signal onto a fourth control line coupled to the second row of display pixels, wherein the third and fourth row control lines are merged into an additional segment that is routed by the inactive region (this is driver ESTk+1 and rows E1i+2 and E1i+3 of Fig. 23).
Regarding claim 11:
Kim discloses:
wherein the inactive region is physically interposed between the display driver circuit and the additional display driver circuit (it could be as per Fig. 24, where ESTk+1 is on the other side).
Regarding claim 13:
Kim discloses:
wherein the inactive region has a tapered shape that is optimized to increase the size of the active area around the inactive region (it could as per Fig. 3).
Regarding claim 14:
Kim discloses:
wherein the inactive region is asymmetric (e.g., Fig. 3, which is asymmetric in the vertical direction).
Regarding claims 15:
Although the wording here is slightly different, all elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 16:
Kim discloses:
a third routing segment coupled to a third group of the display pixels formed in a second portion of the active area on a side of the inactive region (this is E2i in Fig. 23); and a fourth routing segment coupled to a fourth group of the display pixels formed in the second portion of the active area on the second side of the inactive region (E2i+1 in Fig. 23), wherein the third and fourth routing segments are connected to the merged segment at a fanout node (as can be seen in the figure).
Regarding claim 17:
Kim discloses:
wherein the first routing segment and the third routing segment are coupled to the same row of display pixels (as seen in Fig. 23: E1i and E2i are the saw row).
Regarding claim 18:
Kim discloses:
wherein the first routing segment is parallel to the second routing segment (as seen in Fig. 23 E1i and E1i+1 are parallel).
Regarding claim 19:
Kim discloses:
wherein the first group of display pixels and the second group of display pixels correspond to adjacent rows of display pixels in the active area (as seen in Fig. 23).
Regarding claim 21:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 22:
Kim discloses:
A display (Fig. 23, where some components are shown in the earlier embodiment, e.g., Fig. 16), comprising: 
an array of pixels formed within an active area (shown in the earlier embodiment, Fig. 16); 
an inactive region at least partially surrounded by the active area, wherein the inactive region has a border region that is non-overlapping with the active area (shown in Fig. 16, where the border region is the area around the cutout, and the active area is AA1 and AA2 are shown in the figure); 
first routing lines that extend in a first direction across the display and that extend into the border region of the inactive region (the lines E1i, E1i+1, etc.); and 
second routing lines that extend in a second direction across the display and that do not extend into the border region of the inactive region (as can be seen in Fig. 16 the data lines stop at the edge of the active region).
Regarding claim 23:
Kim discloses:
wherein the second direction is perpendicular to the first direction (as seen in Fig. 16).
Regarding claim 24:
Kim discloses:
wherein the first routing lines comprise gate lines, and wherein the second routing lines comprise data lines (Kim calls the gate lines “scan lines” or “emission control lines,” depending, but as shown in the figure, where D1, etc., are data lines).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi et al. (US 9,853,096; disclosed in IDS)
Regarding claim 4:
Kim discloses display circuitry as discussed above.
Kim does not disclose:
“wherein the inactive region comprises an optical window.”
Kim shows an inactive region but barely discusses what it might be. Note, though, that Kim does say it might contain a camera (paragraph 53).
Choi discloses:
wherein the inactive region comprises an optical window (column 4, lines 50-60).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kim the elements taught by Choi.
The rationale is as follows:
Kim and Choi are directed to the same field of art.
Kim already says it could contain a camera; Choi discloses it could be a transparent window to let light pass through, which obviously would be associated with a camera. One of ordinary skill in the art could have included this with predictable results.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yu et al. (US 2018/0204889)
Regarding claim 8:
Kim discloses display circuitry as discussed above.
Kim does not disclose:
“a dummy circuit that is coupled to the merged segment and that is configured to increase the parasitic loading for the first and second row control lines.”
Yu discloses:
a dummy circuit that is configured to increase the parasitic loading for the row control lines (paragraph 79).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kim a dummy circuit that is coupled to the merged segment and that is configured to increase the parasitic loading for the first and second row control lines, as suggested by Yu.
The rationale is as follows:
Kim and Yu are directed to the same field of art.
Yu discloses this can make the load match those of lines with complete pixels. Yu only does this for one line, but in Kim every other line is merged together so the combination follows. One of ordinary skill in the art could have added this with predictable results.

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim
Regarding claim 12:
Kim discloses display circuitry as discussed above.
Kim does not disclose:
“a third row of display pixels formed in the active area, wherein the display driver circuit is further configured to output the control signal onto a third row control line coupled to the third row of display pixels, and wherein the merged segment is also connected to the third row control line.”
Kim only shows a first and second row. However, it nonetheless would have been obvious to one of ordinary skill at the time the application was filed to include a third row connected this way.
The rationale is as follows:
In an earlier embodiment, Kim discloses (e.g., paragraph 103, 107, etc.) that “the…number of control lines including in the first gate control lines may be variously changed.”
Given that Kim discloses this number can be changed, changing it to three from two is obvious. One of ordinary skill in the art could have done this with predictable results.
Regarding claim 20:
Kim discloses:
wherein the first group of display pixels and the second group of display pixels correspond to non-adjacent rows of display pixels in the active area (if there are three rows this would be true of the first and third row, which could be the “first group” and “second group” of the claim).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ka et al. (US 2017/0294502; disclosed in IDS)
Regarding claim 27:
Kim discloses a display as discussed above.
Kim does not disclose:
“wherein the second routing lines are formed using a source-drain metal routing layer.”
Ka discloses:
wherein the second routing lines are formed using a source-drain metal routing layer (paragraph 100).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kim the elements taught by Ka.
The rationale is as follows:
Kim and Ka are directed to the same field of art.
Kim doesn’t discuss the data lines in this level of detail. Ka provides the necessary information as to how they formed. One of ordinary skill in the art could have included this with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watsuda (US 2017/0110041); Wu et al. (US 2018/0129111); Yeh et al. (US 2020/0064702); Li et al. (US 2019/0109184).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694